DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-6, 8-15 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claims 1, 10 and 19, none of the cited art of record anticipates or suggests an obvious combination of the claimed limitations, in particular, wherein each of the plurality of patches has a value obtained based on a random number algorithm.

The Office respectfully submits that although the previously cited US 2016/0027152 to Hsieh et al., does seem to disclose determining and using patches (Fig. 4, patch values 420), said values are not obtained based on a random number algorithm as claimed. The patches of independent claims 1, 10 and 19 are obtained based on a random number algorithm, which reduces a flicker in successively displayed image frames.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694